Exhibit Capital Trust Q1 ‘08 Earnings Call May 7, 2008 Conference Coordinator: Hello and welcome to the Capital Trust First Quarter 2008 Results Conference Call.Before we begin please be advised that the forward looking statements expressed in today's call are subject to certain risks and uncertainties including, but not limited to, the continued performance, new origination volume and a rate of repayment of the companies and its funds loan and investment portfolios.The continued maturity and satisfaction of the company's portfolio assets as well as other risks contained in the company's latest Form 10-K and Form 10-Q filings with the Securities and Exchange Commission.The company assumes no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. There will be a Q&A session following the conclusion of this presentation.At that time I’ll provide instructions for submitting a question to management.I would now turn the call over to Mr. John Klopp CEO of Capital Trust. John Klopp: Good morning everyone.Thank you for joining us and for your continuing interest in Capital Trust. Last night we reported our numbers for the first quarter and filed our 10-Q.In yet another wild period in the capital markets (arguably the most volatile we’ve experienced to date), CT stuck to its plan:we dialed back new originations, focused hard on our existing assets and liabilities, raised significant new capital to profit from the market disruption, and produced steady earnings and dividends.Geoff will run you through the details later in the call, but the financial headlines include the following: q Net income totaled $14.8 million, virtually unchanged from the first quarter of 2007, during a period when LIBOR averaged 3.3% (200 basis points below the level of a year ago). q On a per share basis, EPS was 82¢, down two pennies and 2% year over year, due primarily to a higher share count resulting from our March common equity offering (more on that in a moment). q And most importantly, we paid a regular quarterly dividend of 80¢ per share, consistent with our run rate for the last five quarters. On our last call in early March, we identified the three priorities that we set for 2008:managing credit, maintaining financing and raising new capital.On all three fronts, we feel very good about the progress we made in the first quarter.Here’s the report card. First, credit.We had no losses and no additional reserves and, in general, our assets continued their strong performance.However, two balance sheet loans totaling $22 million (less than 1% of Interest Earning Assets) were non-performing as of 3/31 (and today).One is a $10 million second mortgage secured by land, the other a $12 million first mortgage on a stalled condo conversion project, both in Southern California.We believe that our existing provision is adequate to cover any losses and, thankfully, we have zero additional exposure to the California housing market.The only other asset that experienced turbulence in the quarter was our Macklowe/EOP position, which came due in February but was subsequently extended by the lending group to February 2009.Our Macklowe exposure is $50 million at the balance sheet (plus an additional pari passu amount held by one of our funds) and is secured by a portfolio of four Class A midtown Manhattan office buildings.As reported in the press, the properties are currently in the very early stages of being offered for sale pursuant to a consensual arrangement with the borrower, with the proceeds going to the lenders to repay the debt.While transaction volume has been light for midtown Manhattan office buildings, recent comps in the market support our position in the capital structure and we continue to believe that our investment is money good. As the year unfolds and the liquidity crisis grinds on, we fully expect that additional credit issues will emerge in the commercial real estate sector, creating problems for existing lenders and opportunities for those with capital.While no categories are immune, the obvious problem areas are loans with near-term maturities, condos and land.Other than
